Opinion issued February 13, 2003







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00007-CV
____________

PETER THORNFIELD AND AMERICAN BUILDER AND CONSTRUCTION,
Appellant

V.

GAGE RESIDENTIAL ROOFING, INC., Appellee



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 714962



MEMORANDUM OPINION
	This is an appeal from a judgment signed on October 5, 2001.  The clerk's
record was filed on January 8, 2002.  The reporter's record has not been filed due to
nonpayment, and appellant has not filed his brief.  We dismiss this appeal for want
of prosecution.   
	Because appellant has failed to request the reporter's record, is not entitled to
proceed as a pauper, and has failed to pay for or make arrangements to pay for the
preparation of the reporter's record, on January 23, 2003 we ordered that appellant's
appeal was to be decided on those issues or points that do not require a reporter's
record.  Tex. R. App. P. 37.3 (c).  On January 23, 2003, we further ordered that
appellant's brief be filed by February 3, 2003 or this case will be dismissed for want
of prosecution without further notice.  Tex. R. App. P. 38.8 (a)(1). 
	To date, appellant has not filed his brief.  Accordingly, for the reasons set forth
in this Court's order dated January 23, 2003, the appeal is dismissed for want of
prosecution.  Tex. R. App. P. 42.3 (b).  All other pending motions in this appeal are
overruled as moot.  
PER CURIAMPanel consists of Justices Hedges, Alcala, and Higley.